DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 5/4/2022, Applicant, on 7/31/2022, amended Claims 1, 3-4, 6-7, 9-12, 14-15, and 17-20.  Claims 1-20 are pending in this action, have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §101 Alice – The rejection has been removed in light of Applicant’s amendments and arguments, as there is no abstract idea which can be identified under Prong 1 of the Alice analysis under the 2019 PEG.
Arguments regarding 35 USC §103 – Applicant argues that Blockchain SLA does not clearly describe an environment with multiple providers, and specifically does not describe determining, via blockchain smart contract, which provider from among the plurality of providers is to blame for the event based on the read sensor data and the read logged data; and committing a blockchain transaction to the blockchain ledger identifying the determined provider. Examiner disagrees as Blockchain teaches reading the sensor data sensed of the object from the blockchain ledger of a contract as in Fig. 3 where the contract and device/sensor, such as a smartwatch as picture, are used to monitor a patient as in Applicant’s specification [0039], to detect an event with respect to the object as in Fig. 2 detected event with a monitored patient, and to determine, via the blockchain contract which provider from among the plurality of providers is to blame for the event based on the sensor data stored on the blockchain as on p.35 where information is remotely gathered via devices and sensors as in Fig. 2 which is stored in the blockchain where all activities are stored on blockchain as on p.37 and this is for parties to collaborate without relying on centralized authority for monitoring, enforcement, penalties, etc. for liability purposes i.e. is to blame, and to commit a blockchain notification to the blockchain ledger which identifies the determined provider as in Fig. 2 where notifications are sent via the system using blockchain which identifies enforcement for the SLA as on p. 36. Pickover teaches SLA agreements used to track tickets/records as in [0036] via chaincode for risk assessment as in [0070] which is deployed on a blockchain peer as in [0135], and teaches in [0038] the blockchain recording transactions, [0067] item information, [0092] historical records, which are all service records. Tran teaches use of blockchains for authentication of agreements for reducing risk as in [0122-124] which uses tokens on the ledger to enforce liability issues, as well as sensors used for detecting temperature, time, moisture, etc. which are linked to the blockchain ledger as in [0101-105]. This teaches the amended limitation of the claim.
Therefore, the arguments are non-persuasive, the combination of Blockchain, Pickover, and Tran teaches the amended limitaitons of the Claims, and the rejection of the Claims and their dependents are maintained under 35 USC 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over BlockChain (NPL – BlockChain based SLA Management in the Context of IoT) in view of Pickover (U.S. Publication No. 2018/0315055) in further view of .

Regarding Claims 1, 12, and 19, Blockchain teaches an apparatus comprising: 
to store sensor data on a blockchain, the sensor data sensed of an object which is cooperatively managed by a plurality of providers (p. 35 service level agreements are cooperatively managed by multiple entities – for example on p.36 Azure monitoring tool and Amazon CloudWatch are used, which are sensors for data); and 
a processor (computer system as on pgs. 34-36) configured to 
read, via a blockchain smart contract, the sensor data sensed of the object from the blockchain ledger (Fig. 3 the contract and device/sensor, such as a smartwatch as picture, are used to monitor a patient as in Applicant’s specification [0039]);
detect an event with respect to the object (Fig. 2 detected event with a monitored patient), 
determine, via the blockchain contract which provider from among the plurality of providers is to blame for the event based on the sensor data stored on the blockchain (p.35 information is remotely gathered via devices and sensors as in Fig. 2 which is stored in the blockchain where all activities are stored on blockchain as on p.37 and this is for parties to collaborate without relying on centralized authority for monitoring, enforcement, penalties, etc. for liability purposes i.e. is to blame), and 
Pickover teaches SLA agreements used to track tickets/records as in [0036] via chaincode for risk assessment as in [0070] which is deployed on a blockchain peer as in [0135].
Pickover further teaches [0038] the blockchain recording transactions, [0067] item information, [0092] historical records, which are all service records.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the SLA enforcement and monitoring system of BlockChain with the blockchain integration using chaincode and peers for SLA agreements of Pickover as they are both analogous art which teach solutions to using blockchain for SLA agreements and the combination would lead to an improved system which would increase visibility and accountability within the system for the agreements as taught in [0085] of Pickover.
Although Blockchain teaches to commit a blockchain notification to the blockchain ledger which identifies the determined provider (Fig. 2 notifications are sent via the system using blockchain which identifies enforcement for the SLA as on p. 36), it does not explicitly state a transaction, and neither does Pickover.
Tran teaches use of blockchains for authentication of agreements for reducing risk as in [0122-124] which uses tokens on the ledger to enforce liability issues. 
Tran also teaches sensors used for detecting temperature, time, moisture, etc. which are linked to the blockchain ledger as in [0101-105].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the SLA enforcement and monitoring system of the combination of BlockChain and Pickover with the authention of blockchain agreements in a blockchain ledger and use of sensor in blockchain of Tran as they are all analogous art along with the current invention which teach solutions to using blockchain for SLA agreements and the combination would lead to an improved system which would improve the diagnostics of human and enforcement of agreements such as insurance as taught in [0805] of Tran.
Examiner notes that Pickover teaches a storage medium, processor, and a storage configured medium and method.
Regarding Claims 2 and 13, Blockchain teaches further comprising a network interface configured to receive the sensor data from one or more of a hardware sensor and a software sensor positioned in a location of the object (Fig. 3 a network interface with IoT sensor devices/sensors as in Fig. 2 which is positioned with the object, for instance the person in healthcare).
Regarding Claims 3 and 14, Although BlockChain teaches a change in the state of an object/person as in Fig. 2 where they would need medical assistance by monitoring using sensors/devices, it does not explicitly state by detected failure.
Pickover teaches to detect a failure of the one or more providers/cohort as in [0119] where the blockchain detects an issue.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the SLA enforcement and monitoring system of BlockChain with the blockchain integration using chaincode and peers for SLA agreements of Pickover as they are both analogous art which teach solutions to using blockchain for SLA agreements and the combination would lead to an improved system which would increase visibility and accountability within the system for the agreements as taught in [0085] of Pickover.
Regarding Claims 4, 15, and 20, Blockchain teaches wherein the event comprises a failure in an overall service level objective (As in Claim 1 above and on p. 34 the root cause of a failure of an object), and the processor (as above) is further configured to assign, a level of fault to the determined one or more providers that are liable for the failure of the overall service level objective (p.34-35 performance level of a SLA agreement), and 
Pickover teaches SLA agreements used to track tickets/records as in [0036] via chaincode for risk assessment as in [0070] which is deployed on a blockchain peer as in [0135].
Pickover further teaches [0038] the blockchain recording transactions, [0067] item information, [0092] historical records, which are all service records.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the SLA enforcement and monitoring system of BlockChain with the blockchain integration using chaincode and peers for SLA agreements of Pickover as they are both analogous art which teach solutions to using blockchain for SLA agreements and the combination would lead to an improved system which would increase visibility and accountability within the system for the agreements as taught in [0085] of Pickover.
Regarding Claims 5 and 16, BlockChain teaches wherein the object comprises computer equipment deployed at a datacenter, and the sensor data comprises environmental damage which is measured by sensors that are deployed at the datacenter (Figs. 2+3 show a datacenter with computer equipment to monitor a patient, which would be environmental damage if they get hurt/sick).
Regarding Claim 6, Blockchain teaches wherein the processor determines a subset of service providers from among a set of service providers which are to blame for the environmental damage sensed at the datacenter (p. 35 multiple defects such as improper use, low battery, bad Bluetooth, software defects, etc. are used to determine liability via the blockchain as in p.37 with enforcement/penalties).
Regarding Claims 7 and 17, BlockChain teaches further configured to generate an alert which indicates the event, and transmit the alert to the providers (As in Fig. 2 and Claim 1 above an alert is sent to multiple providers).
Regarding Claim 8, Blockchain teaches wherein the alert comprises instructions which identify an activity to be performed by one or more of the providers (Fig. 2 EMTs would receive instructions on where to locate the patient and how to retrieve them, an action/activity performed by a provider).
Regarding Claims 9 and 18, Although Blockchain teaches to determine the one or more providers that are to blame for the event as in Fig. 2 and in Claim 1 above, it does not explicitly state using service records (although implied).
Pickover further teaches [0038] the blockchain recording transactions, [0067] item information, [0092] historical records, which are all service records.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 1 above.
Regarding Claim 10, the combination of BlockChain and Pickover teaches the storage as in Claim 1 above, service records as in Claim 9 above, and to detect the event with respect to the object based on the sensor data and the service records identifying a failure as in the Claims above.
Pickover store one or more terms between the plurality of providers as in [0007] for agreements.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 1 above.
Regarding Claim 11, BlockChain teaches wherein processor is configure to convert the sensor data into a value that is readable by the chaincode deployed on the blockchain peer, and the processor determines a provider that is liable for the event based on the converted value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200012549 A1
JOHNSSON; Andreas et al.
METHOD AND SYSTEM FOR FAULT LOCALIZATION IN A CLOUD ENVIRONMENT
US 20190286509 A1
Baron; Pavlo et al.
HIERARCHICAL FAULT DETERMINATION IN AN APPLICATION PERFORMANCE MANAGEMENT SYSTEM
US 20190163561 A1
Bradbury; Jonathan D. et al.
DAMAGE DETECTION SYSTEM
US 20190050767 A1
RIX; Bertrand et al.
MEANS FOR STRATEGICALLY MANAGING AN EQUIPMENT OF A PHYSICAL NETWORK INFRASTRUCTURE
US 20180315055 A1
Pickover; Clifford A. et al.
Blockchain For Issue/Defect Tracking System
US 20200402150 A1
Gardner; Mathew et al.
TRANSPORT SHARING AND OWNERSHIP AMONG MULTIPLE ENTITIES
US 20200279224 A1
MA; Sui
BLOCKCHAIN-BASED PROGRAM REVIEW SYSTEM, METHOD, COMPUTING DEVICE AND STORAGE MEDIUM
US 20200128075 A1
Tormasov; Alexander et al.
SYSTEM AND METHOD FOR SERVICE LEVEL AGREEMENT BASED DATA VERIFICATION
US 20190358515 A1
Tran; Bao et al.
BLOCKCHAIN
US 20190102409 A1
Shi; Pierce et al.
SYSTEM AND METHOD FOR MANAGING A BLOCKCHAIN CLOUD SERVICE
US 20190036906 A1
Biyani; Amit et al.
SYSTEM AND METHOD FOR IOT SECURITY
US 20190014176 A1
Tormasov; Alexander et al.
SYSTEM AND METHOD FOR SERVICE LEVEL AGREEMENT BASED DATA STORAGE AND VERIFICATION
US 20170358041 A1
Forbes, Jr.; Joseph W. et al.
SYSTEMS AND METHODS FOR ADVANCED ENERGY SETTLEMENTS, NETWORK-BASED MESSAGING, AND APPLICATIONS SUPPORTING THE SAME ON A BLOCKCHAIN PLATFORM


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        8/23/2022